Title: To Alexander Hamilton from Daniel Morgan, 24 July 1799
From: Morgan, Daniel
To: Hamilton, Alexander


          
            Dear Sir
            Soldiers Rest July 24th 1799.
          
          I beg leave to say something in favor of Major James Stephenson—who I have recommended to the commander in Chief. Although his conduct in the Military line speaks louder in his praise than I can, yet at the same time I would wish to say something I think he would command a regiment with as much propriety perhaps as any man who will be in the service of any country, he  commanded a Company in the Army commanded by Genl. St. Clair in the year  1791 with great propriety and at the defeat of that Officer on the 4th. of November he rendered very singular service in addition to what has already been  said, he is a great disciplinarian, and of course will be a great acquisition to a new  raised Army he is also a man of good Character & education and firmly attached to government since  his return from the Western Army he has served as Inspector to Genl. Darkes Brigade in which service he has given general satisfaction and has put the brigade in excellent train
          I would also beg leave to mention to you Capt. James Glenn of Berkeley County Virginia, who also served with Genl. St. Clair when he was   defeated, who distinguished himself in the action and rendered great service in securing the retreat, he wishes to  get into service. I need not say more of Capt. Glenn, as a man who retains his recollection in so shocking a defeat as that was, don’t want fortitude: he has  not mentioned to me what rank he wishes, but it is my opinion he will command a company with very great propriety.
          Mr. Bushrod Taylor of Frederick County who is a man of great cleverness, wishes to join the Army at the head of a company if he can get it, he served with me in 1794 against the  Insurgents with great propriety, is a man of good Character and education and firmly attached to the federal Government.
          Capt. Edmund Taylor in Colo Parkers regiment and Capt. Wm. K. Blue of Colo. Bentleys regt. wish to be appointed Brigade Major to the General  officer who will command the Brigade they belong to, which they expect will be General William Washington; they are both good officers   and have been in the regular service which I believe — are acquainted with, they both wish me to mention them to you which I have done. 
          I have the honor to be Sir with very great esteem your Obt. Hle. Sevt.
          
            Danl Morgan
          
        